Case 1:20-cv-00136-FPG-JJM Document 39 Filed 03/16/20 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

ABBO-BRADLEY, et al,
Plaintiffs,
VS. Civil Action No. 20 - ev - 00136
NOTICE OF MOTION
FOR REMAND

CITY OF NIAGARA FALLS et al.

Defendants.

PLEASE TAKE NOTICE that, upon the annexed affidavit of Steven J. Phillips, Esq.,
sworn to on the 16 day of March 2020, and the exhibits attached thereto, the Memorandum of
Law submitted herewith, the anticipated Reply Memorandum of Law and upon all the pleadings
and proceedings herein, the undersigned will move this Court, before the Honorable Jeremiah J.
McCarthy United States Magistrate Judge, at the United Stated Courthouse, 2 Niagara Square,
Buffalo, New York, on May 28, 2020, at 2:00 pm, or as soon thereafter as counsel can be heard,
for an Order remanding this case, and all associated cases, to the New York State Supreme
Court, County of Niagara, granting reasonable attorneys’ fees and costs in connection with the
preparation of this motion, and for such other and further relief as the Court deems just and
proper.

Dated: New York, New York
March 16, 2020

PHILLIPS & PAOLICELLI, LLP

By __/s/ Melissa L. Stewart
Steven J. Phillips
Melissa Stewart

Attorneys for Plaintiffs

747 Third Avenue, 6" Floor

New York, New York

(212) 388-5100

{00050576}
Case 1:20-cv-00136-FPG-JJM Document 39 Filed 03/16/20 Page 2 of 2

{00050576}

WATERS & KRAUS, LLP
Peter A. Kraus

Charles 8, Siegel

Leslie C. MacLean
Attorneys for Plaintiffs
3141 Hood Street, Ste, 700
Dallas, Texas 75219

(214) 357-6244

FANIZZI AND BARR, P.C.
Andrew D. Fanizzi

Paul K. Barr

Attorneys for Plaintiffs

2303 Pine Avenue

Niagara Falls, New York 14301
